Citation Nr: 0200508	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  96-40 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed skin 
disorder with a recurrent nasal ulcer, cutaneous 
leishmaniasis, acne and hair loss, to include as due to an 
undiagnosed illness.  

2.  Entitlement to service connection for claimed irritable 
bowel syndrome with nausea, diarrhea, weight loss and stomach 
cramps to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for claimed breathing 
problems and cough to include as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for claimed joint and 
muscle pain to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for claimed fatigue to 
include as due to an undiagnosed illness.  

6.  Entitlement to service connection for claimed urinary 
frequency and polyuria to include as due to an undiagnosed 
illness.  

7.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

8.  Entitlement to an increased evaluation for the service-
connected right knee disability, currently evaluated as 10 
percent disabling.  

9.  Entitlement to a total rating for individual 
unemployability due to service connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel





INTRODUCTION

The veteran served on active duty from August 1986 to January 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of March 1995 of the RO.  

(The issues of service connection for claimed irritable bowel 
syndrome with nausea, diarrhea, weight loss and stomach 
cramps; joint and muscle pain; fatigue; urinary frequency and 
polyuria; and PTSD; an increased rating for the service-
connected right knee disability; and TDIU are the subjects of 
the Remand portion of this document.)  



FINDINGS OF FACT

1.  The veteran is not shown to have a diagnosis of 
leishmaniasis that has been confirmed through laboratory 
studies.  

2.  The currently demonstrated acne likely had its onset 
during the veteran's period of service.  

3.  The veteran is not shown to have any abnormal hair loss 
due to service.  

4.  The veteran's recurrent nasal ulcer has been repeatedly 
biopsied and likely had its clinical onset during service.  





CONCLUSIONS OF LAW

1.  The veteran's skin disability manifested by a recurrent 
nose ulcer is due to a disease that was incurred in service.  
38 U.S.C.A. §§1110, 1117, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2001).  

2.  The veteran's skin disability manifested by acne is due 
to a disease that was incurred in service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2001).  

3.  The veteran is not shown to have cutaneous leishmaniasis 
or a disability manifested by hair loss due to an undiagnosed 
illness that was incurred in service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, but after the 
case was last adjudicated by the RO, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  

This legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well- grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective on November 9, 2000.  

38 U.S.C.A. § 5103(a) (West Supp. 2001) provides that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  

38 U.S.C.A. § 5103(b)(1) (West Supp. 2001) provides that in 
the case of information or evidence that the claimant is 
notified under subsection (a) is to be provided by the 
claimant, if such information or evidence is not received by 
the Secretary within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  See 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(b)(1), (e)).  

38 U.S.C.A. § 5103A (West Supp. 2001) pertains to the duty to 
assist. 38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001) generally 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  

38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001) provides that the 
Secretary is not required to provide assistance to a claimant 
under this section if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
are implemented at 66 Fed. Reg. 45,620, 45,630-31 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c), (d)).  

The specific guidelines for obtaining service records, 
records in the custody of a Federal agency, and records not 
in the custody of a Federal agency; guidelines for notifying 
the claimant when records are unavailable; and, guidelines as 
to when a VA examination is required are found at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 38 U.S.C.A. § 
5103A(a-d) (West Supp. 2001).  39 C.F.R. § 3.159 is revised 
in its entirety and now includes definitions such as what is 
considered to be competent lay and medical evidence and what 
is considered to be a substantially complete application.  66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)- (3)).  

The implementing regulations also remove references to "well 
grounded" claims found in the former regulations, effective 
November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102) and 66 Fed. 
Reg. 45,620, 45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  

The Board finds in this case that the veteran is not 
prejudiced by its consideration of the claims addressed 
pursuant to this new legislation and implementing 
regulations.  

The VA has already met all notice and duty to assist 
obligations to the veteran under the new law, to include as 
delineated under the newly promulgated implementing 
regulations.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing entitlement 
to the benefits sought, and has, by information letters, 
rating actions, the Statement of the Case and Supplemental 
Statements of the Case, been advised of the evidence 
considered in connection with his appeal, and the evidence 
potentially probative of the claim throughout the procedural 
course of the claims process.  

In particular, the rating decision of January 1997, and the 
Supplemental Statements of the Case, issued in March and 
August 2001, informed the veteran that he had failed to 
submit objective evidence of chronic disability resulting 
from undiagnosed illness.  

The veteran was also evaluated through the Persian Gulf 
Registry and he was afforded several VA examinations, to 
include a VA Persian Gulf protocol examination including 
hospitalization in May 1996.  Also, the veteran has failed to 
report for two recently scheduled VA examinations.  

The claims file also contains sufficient medical evidence 
with respect the claim of service connection for a skin 
disorder, such that further examination is not necessary.  
The veteran has offered argument as to the merits of his 
claims and has identified no further evidence pertinent to 
the appeal.  

For the reasons set out hereinabove, the veteran will not be 
prejudiced as a result of the Board deciding the claims 
addressed without first affording the RO an opportunity to 
consider the claim of service connection for a skin disorder 
anew in light of the newly published regulations found at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), or without 
first affording the veteran an opportunity to respond 
specifically to the new regulatory language.  

A remand for adjudication by the RO of the issue decided by 
the Board would thus serve only to further delay resolution 
of these claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Entitlement to service connection for a skin condition 
including cutaneous leishmaniasis, recurrent nose ulcer, 
recurrent acne, and hair loss due to undiagnosed illness.

A careful review of the service medical records shows that 
they are negative for complaints, symptoms or diagnosis of a 
chronic skin disorder.  The post service medical records 
indicated that the veteran first complained of a skin 
disorder in August 1994.  Outpatient treatment records showed 
acne of the face.  

During a VA examination in September 1994, the veteran 
complained of frequent "flea bite" type lesions.  An 
examination showed acneiform lesions of the forehead with one 
on the nose and one on the lip.  Skin was otherwise normal.  

The outpatient treatment records dated in December 1994 show 
a decrease in the number of pimples.  

The records dated in February 1995 showed the veteran's skin 
had cleared and was tanned.  He complained of intermittent 
pustules, but was asymptomatic on examination.  

The reports dated in March 1995 showed a finding of a nasal 
septal ulcer.  A biopsy was negative for leishmaniasis.  The 
records from April 1995 show skin much improved with a 
decrease in acne lesions.  The records from May 1996 stated 
that there was no evidence of leishmaniasis.  The examination 
showed the skin was negative for lesions.  The records from 
July 1996 showed the veteran complaining of intermittent skin 
rashes.  An examination showed a small amount of acne on the 
face.  

At his personal hearing, conducted in September 1996, the 
veteran testified that, as a diver in service, he had swum in 
polluted waters.  He stated that, during active duty, his 
cuts would fester and he had developed pimples on his chest 
back and legs and a lesion on his nose.  He also stated that 
he had experienced a loss of hair on his body.  

The records dated in May 1997 showed that the nasal ulcer was 
biopsied extensively, but no further diagnosis was 
determined.  An examination showed more than 20 acne scabs.  
In July 1997 the veteran underwent septoplasty for his nasal 
ulcer.  In August 1997 it was noted that a stain from the 
nasal ulcer revealed no micro-organisms.  The records from 
September 1997 showed scattered papules on the arms.  The 
veteran failed to report for scheduled VA examinations in May 
2000 and October 2000.  

Generally, applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

With respect to claims based upon service during the Persian 
Gulf War, 38 U.S.C.A. § 1117, authorizes VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.  

To implement the Persian Gulf War Veterans' Act, VA added the 
following regulations (which were amended, effective on 
November 2, 1994, to expand the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement for compensation to be established).  
The regulations are as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and  
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

(5) A disability referred to in this section shall be 
considered service- connected for purposes of all laws of the 
United States.  (b) For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to:  (1) 
fatigue (2) signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.  (c) Compensation shall 
not be paid under this section:  (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or  (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or  (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  

(d) For purposes of this section:  (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317 (2001).  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations immediately after the cessation of 
hostilities.  Based on this evidence and for purposes of 
analysis under 38 C.F.R. § 3.317, the Board finds that the 
veteran had active military service in the Southwest Asia 
theater of operations during the Gulf War.  

After reviewing the evidence of record, including the 
veteran's report of signs and symptoms of his claimed 
conditions, the Board concludes that the preponderance of the 
evidence is for his claim of service connection for a skin 
disorder manifested by acneiform lesions.  

The veteran has been diagnosed with acne, which is a known 
diagnosis shortly after his discharge from service.  
Accordingly, given his hearing testimony about having related 
skin manifestations while on active duty, the Board finds 
that the currently demonstrated acne had its onset during 
service.  

There is no competent evidence of a disability manifested by 
hair loss or leishmaniasis.  Thus, the Board finds no basis 
for the grant of service connection.  

The evidence favors the veteran's claim for service 
connection for a skin disorder manifested by a recurrent 
nasal ulcer.  

The veteran's nasal ulcer has been extensively studied and 
biopsied and no definitive diagnosis or explanation for this 
occurrence has been determined.  However, given his recent 
hearing testimony of having developed this condition while on 
active duty, the Board finds that the recurrent nasal ulcer 
had its clinical onset during service.  



ORDER

Service connection for a skin disability manifested by 
recurrent nasal ulcer is granted.  

Service connection for a skin disability manifested by acne 
is granted.  

Service connection for cutaneous leishmaniasis and hair loss 
due to undiagnosed illness is denied.  



REMAND

The veteran is also claiming service connection for 
gastrointestinal and respiratory manifestations and symptoms 
including joint and muscle pain, fatigue and urinary 
frequency and polyuria due to service including as due to an 
undiagnosed illness.  While he has failed to report for 
scheduled VA examinations in the past, the Board finds that 
he should be afforded another opportunity to be medically 
evaluated in order to determine the nature and likely 
etiology of claimed disorders.  

With regard to the veteran's claim of entitlement to an 
increased evaluation for a right knee disability, currently 
evaluated as 10 percent disabling, the Board notes that the 
most recent medical evidence available regarding this 
disability is a VA outpatient treatment record dated in May 
1997.  The most recent VA orthopedic examination regarding 
this disability took place in September 1994.  

The Board notes that the veteran has failed to report for 
several more recently scheduled examinations.  The Board 
concludes, however, that the veteran should be scheduled for 
another VA orthopedic examination with regard to this 
disability.  

With regard to the veteran's claim for entitlement to service 
connection for PTSD, the Board notes that the veteran's 
service personnel records indicate that he was a deep sea 
diver.  The veteran has been diagnosed with PTSD.  He has 
stated that his duties involved treating injured civilians 
and recovering bodies from underwater.  

It does not appear that an attempt has been made to secure 
records of the activities of the veteran's unit of 
assignment, which may help to verify his accounts of his 
stressors.  The Board finds that an attempt should be made to 
determine the activities of the veteran's dive unit, 
specifically regarding the recovery of bodies, and other 
possibly stressful activities related to his service.  

With regard to the veteran's claim for entitlement to a TDIU, 
the Board concludes that this claim is inextricably 
intertwined with the veteran's other claims on appeal.  No 
decision can be reached on the claim for TDIU until these 
claims have been resolved.  

Additionally, as noted hereinabove, there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well- grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  Because of 
the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

Accordingly, in light of the foregoing, this case is REMANDED 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide pertinent information 
regarding all recent VA and non-VA 
treatment he has received for the 
service-connected right knee disability 
and the claimed PTSD and gastrointestinal 
and respiratory manifestations and 
symptoms of joint and muscle pain, 
fatigue and urinary frequency and 
polyuria since service.  Based on his 
response, the RO should undertake to 
obtain copies of all clinical records 
from any identified treatment source.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide more detailed information 
regarding his specific activities and the 
activities of his unit which he claims 
have caused his PTSD.  He should be asked 
to provide specific dates and locations 
if possible and to describe in detail any 
body recovery operations.  The RO should 
then contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) and request records of the 
activities of the veteran's unit, to 
specifically include records of any 
underwater recovery of human remains.  

3.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
severity of the service-connected knee 
disability.  All indicated testing, 
including range of motion studies, should 
be accomplished.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should report detailed findings 
and whether the veteran has chronic 
residuals consisting of severe painful 
motion or weakness in the knee.  The 
examiner should identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected disability.  The examiner 
should be requested to provide an opinion 
as to the extent that pain limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the right knee exhibits weakened 
movement, excess fatigability or 
incoordination.  The veteran must be 
informed that requiring a claimant to 
report for an examination does not 
represent an impossible or onerous task.  

4.  The veteran also should be afforded a 
VA examination in order to determine the 
nature and likely etiology to the claimed 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review in this regard.  All indicated 
testing should be done in this regard.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the likelihood that the veteran is 
suffering from current disability 
manifested by PTSD due to service.  

5.  The veteran also should be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed 
gastrointestinal and respiratory 
manifestations and the claimed symptoms 
manifested by joint and muscle pain, 
fatigue and urinary frequency and 
polyuria.  All indicated testing should 
be done in this regard.  The claims 
folder should be made available to the 
examiner for review in this regard.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the likelihood that the veteran has 
related chronic signs or symptoms due to 
an undiagnosed illness incurred in 
service.  

6.  Upon completion of the above described 
items the RO should review the veteran's 
remaining claims.  The RO in this regard 
must ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Then, if indicated, the case should be returned for the 
purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 



